Case 3:19-cv-14690-FLW-DEA Document 1-8 Filed 07/03/19 Page 1 of 2 PagelD: 36

Exhibit H

 
Case 3:19-cv-14690-FLW-DEA Document 1-8 Filed 07/03/19 Page 2 of 2 PagelD: 37

 

State of Net Jersey
Priuip D. Mureuy OFFICE OF THE STATE TREASURER
Governor PO Box 002
Suetta Y. OLIVER Trenton, NJ 08625-0002 EuzaseTH Mauer Muoio
Li, Governor State Treasurer
TO: Lamont Repollet, Commissioner
Department of Education
FROM: Elizabeth M, Muoiogfy—
State Treasurer
DATE; July 1, 2019

SUBJECT: State Aid Advance for the Lakewood School District under the School District
Fiscal Accountability Act

Pursuant to the provisions of N.J.S.A.18A:7A-56 which allows the State to provide a loan to a
schoo] district faced with a fiscal crisis, you are hereby directed to advance the sum of $36,033,862
from funds available in the Schoo! District Deficit Relief account (20-100-034-5120-489) to
address the Lakewood School District’s deficit for the 2019-2020 school year. Please note that
Lakewood is considered eligible for finding pursuant to the provisions of N.J.8.A.18A:7A-55 and
as such may be approved for an advance in State aid to be repaid with a term of repayment not to .
exceed 10 years.

This payment shall be considered a loan according to the provisions of the law as specified above.
Your request for a 10-year term of repayment has been approved, with repayment to be made
through automatic deductions to the State aid provided to the school district, beginning in the 2020-
2021 school year.

c: David Ridolfino
Lynn Azarchi
Hannah Good
Alexander Sitts
Chiara Nodari
Glenn Forney

t

NeNerevartes iidlidignaD Sonanihigenippleyer « @rinkdioweRenpdied RipdropeRenydiibiyclable

 
